Title: To Thomas Jefferson from David Redick, 20 June 1792
From: Redick, David
To: Jefferson, Thomas



Sir
Washington June 20th 1792

I find by a late news paper that the Philosophical Society wishes to learn among many other things respecting the Hessian Fly wheather their progress have been Stoped by mountains as also the course they Steer. I can Now inform the committee that the fly appears this Season about Six or Seven Miles South of this Town. Several fields of wheat are much injured. I have enquired wheather they are to be found either east or west of the Neighbourhood and not learning that they are to be found else where, I Suppose they must have been brought to the Spot by transportation. The Settlement where they appear is composed of people chiefly from the Jersey State. A considerable Number yearly Arrive in Waggons. I have been therefore led to Suppose that the insect has probably come in Straw with which the people frequently Over lays the bottom of the Waggon bed. The fields infected will be a few miles more North than Philadelphia and about three hundred Miles West. If the Fly continues in this country and which I greatly fear, I purpose paying some attention to the wishes of the committee: but the Season is rather far advanced for immediate purposes as the insect has left the Stalk: but have left Nits as I am informed. Am Sir your most obt Sevt

David Redick

